Title: To George Washington from John Hancock, 12 October 1777
From: Hancock, John
To: Washington, George



Sir,
York Town: Pennsylvania October 12th 1777.

I have Nothing in Charge from Congress at this Time, but to transmit the enclosed Resolves, and to request your Attention to them.
The Information that the Enemy have at different Times compelled our Troops who are Prisoners with them to labour, and that a Number are at this Time actually engaged in throwing up some Works at and near Kengsington, is of such a Nature that Congress think it incumbent on them to inquire into the Truth of it. They have therefore directed that a Flag be immediately dispatched to Genl Howe to know whether there is any Foundation for the Report; and I am to request you will send a Flag for this Purpose as soon as you conveniently can.
Monsr Le Balme having desired Leave of Congress to resign his Commission as Inspector of the Cavalry, they have accordingly complied with his Request. I have the Honour to be with the utmost Respect Sir your most obed. & very hble Servt

John Hancock Presidt


2 oClock P.M. Your favr of 7th Inst. has but this moment come to hand.

